DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-9, 11-21, 31-35 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to teach: 
 a wireless transmitter in electrical communication with said current sensor and configured to receive from said current sensor a measure of an amount of current on said contiguous path; 
wherein when said faceplate is installed on said mechanical switch said contagious path provides a second connection from said power source to said load via said first electrical lead and said second electrical lead. 

Regarding claim 16, the prior art fails to teach: 
a wireless transmitter in electrical communication with said current sensor; and 
a controller operatively connected to said current sensor and said wireless transmitter; 
installing said faceplate on said mechanical switch so that said first electrical lead and said second electrical lead form said second connection around said mechanical switch via said contiguous path; 

said controller converting said sensed amount of current into an indication of a detected state of said toggle; 
said controller operating said transmitter to transmit said detected state to said smart light; and 
said smart light turning on or off in accordance with said transmitted detected state. 

Regarding claim 31, the prior art fails to teach: 
a faceplate installed on a mechanical switch, said faceplate comprising:
a first electrical lead extending from said faceplate; 
a second electrical lead extending from said faceplate; 
a contiguous path providing a second connection through said faceplate for electrical current to flow through said faceplate from said first electrical lead to said second electrical lead; 
a current sensor disposed on said contiguous path; and 
a wireless transmitter in electrical communication with said current sensor and configured to receive from said current sensor a measure of an amount of current on said contiguous path; 
wherein said contiguous path connects said power source to said smart light via said first electrical lead and said electrical lead. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836